IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 08-60613
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

KARRI APPALA SATYANARAYANA,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A97 487 930


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Karri Appala Satyanarayana petitions for review of the decision of the
Board of Immigration Appeals (BIA) affirming the decision of the immigration
judge to deny his application for withholding of removal. Because he has not
challenged the BIA’s conclusion that his asylum application was untimely and
that he was not entitled to relief under the Convention Against Torture, any
such claims are abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60613

      Satyanarayana contends that the BIA erred in analyzing only his claims
against the moneylenders who demanded repayment of his debt, without
considering Satyanarayana’s fear of persecution by Colonel Singh and BJ Singh,
who fraudulently induced him to accept a job in the United States that did not
materialize and who were the named defendants in a lawsuit brought by misled
Indian workers, including Satyanarayana. This argument is an inaccurate
assessment of the BIA’s ruling; the BIA included references to fraud and
lawsuits in the definition of the pertinent “particular social group” and concluded
that these actions on Satyanarayana’s part were voluntary. Satyanarayana also
contends that the BIA misapplied its precedent in In re C-A-, 23 I. & N. Dec. 951
(BIA 2006). He maintains that unlike the petitioner in C-A-, he did not act
voluntarily in coming to the United States and in attempting to obtain
compensation through legal action after he was defrauded by the Singhs.
Satyanarayana has not established that the evidence compels a contrary
conclusion from that reached by the BIA. See Chun v. INS, 40 F.3d 76, 78 (5th
Cir. 1994). Consequently, the petition for review is DENIED.




                                        2